United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3483
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Timothy Paul McCoy,                       *     [PUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: January 13, 2000

                                    Filed: January 21, 2000
                                     ___________

Before BOWMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       A police officer pulled over Timothy Paul McCoy for driving with a burned-out
headlight. As the officer approached McCoy's open window, he noticed an unusually
strong odor of air freshener, which the officer knew from his experience was often used
to mask the smell of controlled substances, and also observed that McCoy seemed very
nervous. Because McCoy did not have a driver's license or other identification with
him, the officer asked McCoy to come back to his cruiser. McCoy sat in the front seat
with the officer while the officer ran a computer check on McCoy and wrote out
McCoy's citation. At this close proximity, the officer smelled burnt marijuana on
McCoy and, after handing McCoy the ticket, asked if McCoy would consent to a
search of his car. When McCoy refused to give consent, the officer stated he was
going to search the car anyway because he smelled marijuana on McCoy. In response,
McCoy blurted out, "Alright, I got a sack, I got a little sack of mari[j]uana in my [car]."
The officer arrested McCoy, gave him Miranda warnings, and searched the car, finding
approximately 280 pounds of marijuana in the trunk.

      McCoy was charged with possession of marijuana with the intent to distribute
and moved to suppress both the marijuana found during the car search and his
statement to the officer about the sack of marijuana. After an evidentiary hearing at
which only the officer testified, the district court denied the motion from the bench,
simply stating, "[O]n the basis of the testimony I have heard, I feel that it is clear that
the motion to suppress should be denied . . . ." McCoy entered a conditional guilty plea
and now appeals.

       McCoy first contends the district court did not make adequate factual findings
to support the denial of his motion to suppress. Although we ordinarily "remand a case
to the district court when the district court has failed to set out its factual findings
underlying its decision on a motion to suppress," we need not do so here because "the
relevant facts in this case are undisputed . . . [and we] may rule based on the record
currently before us." United States v. Beck, 140 F.3d 1129, 1131 (8th Cir. 1998);
accord United States v. Bloomfield, 40 F.3d 910, 913-15 (8th Cir. 1994) (en banc).

        McCoy next argues the district court should have granted his motion to suppress
because the officer did not have probable cause to search his car. We disagree. A
traffic violation like McCoy's burned-out headlight provided probable cause for the
traffic stop and, once McCoy was stopped, the officer was entitled to conduct an
investigation reasonably related in scope to the circumstances that initially prompted
the stop. See Bloomfield, 40 F.3d at 915. "This reasonable investigation include[d]
asking for [McCoy's] driver's license and registration, requesting that [McCoy] sit in

                                           -2-
the patrol car, and asking [McCoy] about his destination and purpose." Id. While
seated with McCoy in his patrol car, the officer noticed the odor of burnt marijuana on
McCoy. The officer had earlier observed a strong smell of air freshener, a potential
masking agent, coming from McCoy's car. Under these circumstances, we conclude
the officer had probable cause to search McCoy's vehicle for marijuana. See United
States v. Neumann, 183 F.3d 753, 756 (8th Cir.) (officer's detection of smell of burnt
marijuana gave probable cause to search vehicle), cert. denied, 120 S. Ct. 438 (1999);
United States v. Caves, 890 F.2d 87, 90-91 (8th Cir. 1989) ("odor of an illegal drug can
be highly probative in establishing probable cause for a search").

       McCoy also contends his statement should have been suppressed because he was
in custody when he admitted possessing marijuana and because the officer had not yet
given him his Miranda warnings. See Miranda v. Arizona, 384 U.S. 436 (1966).
Again, we disagree. McCoy's volunteered admission was a spontaneous statement and
was not made in response to questioning by the officer. Thus, the district court
properly refused to suppress the statement. See United States v. Hayes, 120 F.3d 739,
744 (8th Cir. 1997).

      We affirm the district court's denial of McCoy's motion to suppress.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-